Judgment and order reversed and new trial granted, with costs to appellant to abide event. New trial to be had in Buffalo City Court on the 27th day of November, 1912, at ten o’clock in the forenoon. Held: First, that the temporary interruption of service on the Niagara street line did not entitle the plaintiff to use the transfer ticket issued to him for that line on the cars of other lines to reach the same destination. Second, that the acceptance of the transfer ticket by the conductor of the Bast Utica street car did not entitle plaintiff to a further transfer ticket to the West Utica streetcar. Third, that it does not appear from the .evidence that defendant is the successor of any of the parties to the “Mil-burn Agreement ’’ or is bound thereby. The allegations of the complaint in that respect were not admitted or proved. All concurred.